Citation Nr: 1205069	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-13 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, claimed as hypertension and coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and/or in-service exposure to herbicides. 

2.  Entitlement to service connection for a claimed skin disorder, to include as secondary to in-service exposure to herbicides. 



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 1977. The Veteran's discharge certificate (DD 214) shows that he was discharged under other than honorable conditions.  A February 1981 VA administrative decision, however, held that the Veteran's discharge for the period of active service from July 1974 to December 1977 was under dishonorable conditions for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2009, the Board, in part, remanded the Veteran's claims for additional development of the record.  A Supplemental Statement of the Case was issued in October 2011 by the VA Appeals Management Center (AMC) which continued the denial of the claims.  The case is once again before the Board. 

One issue previously on appeal, an increased, initial rating in excess of 50 percent for PTSD, was denied by the Board in December 2009.  That issue has therefore been resolved and is no longer in appellate status.  See 38 C.F.R. § 20.1100 (2011). 

Finally, the Board observes that the RO proposed to reduce the 60 percent disability rating assigned to the Veteran's service-connected ischemic heart disease in a September 2011 rating decision.  While the Veteran indicated his disagreement with the proposed reduction, the record indicates that the disability rating has not been reduced.  As a result, there is currently no adverse determination subject to an appeal.  See, e.g., 38 C.F.R. § 19.26 (2011).  

The appeal is being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the December 2009 remand, the Board observed that the Veteran was claiming that his hypertension and coronary artery disease were secondary to his presumed in-service exposure to herbicides (Agent Orange) or, in the alternative, that such disabilities were secondary to his service-connected PTSD.  

In this capacity, the Board noted that service connection may be awarded not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 

The December 2009 remand noted that the Veteran underwent a VA examination in November 2008 which contained an inadequate medical opinion.  Specifically, the examiner did not address whether the Veteran's hypertension or coronary artery disease had undergone an increase in severity due to the service-connected PTSD.  

The examiner also did not indicate whether the Veteran's atherosclerosis was caused or aggravated by his service-connected PTSD.  As a result, the Board requested that the Veteran be scheduled for a VA examination to determine the nature of his cardiovascular disorder(s) and whether any identified disorder(s), to include atherosclerosis, coronary artery disease and hypertension, was either (1) caused by or (2) undergone a permanent increase in severity beyond the natural progression of the disease as a result of the service-connected PTSD.  

The record indicates the Veteran was afforded an additional examination in May 2007 and a medical opinion was obtained in April 2011.  A separate VA medical opinion was also obtained in June 2011.

In readjudicating the Veteran's cardiovascular disability claim, the October 2011 Supplemental Statement of the Case (SSOC) made no reference to the April 2011 VA medical opinion.  The SSOC also did not address the Veteran's claim that his service-connected PTSD had aggravated a cardiovascular disease. 

In November 2011, the Veteran's representative stated that she had not had an opportunity to review the Veteran's claims folder because it was located at the AMC.  While she indicated that the Veteran had nothing further to add to the evidence of record, it was argued that he did "not relinquish [his] right to be heard . . . on any issue, evidence[,] or law not expressly covered in the Statement of the Case (SOC)."  

The Veteran's representative also stated that "if the Board [found] that the benefit sought [could not] be granted based on a law or reason not cited in the [SOC, the Veteran] request[ed] the opportunity to comment prior to a final decision." 

Here, the record does not indicate that the Veteran or his representative have been informed of the April 2011 VA medical opinion.  This must be accomplished.  38 C.F.R. § 19.31 (2011).

In addition, the record does not indicate that a VA examiner has opined on whether the Veteran's cardiovascular disorders are due to his presumed in-service exposure to herbicides.  

Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

With respect to the Veteran's skin disorder claim, in December 2009, the Board observed that the Veteran was treated during service for skin complaints.  Specifically, an August 1972 treatment note from Ft. Hood showed that the Veteran complained of a rash on his left upper back for one month; the impression was possible atopic dermatitis. 

In light of his contentions that he has continued to have the same skin problems during service and following his discharge to the present, the Board requested that the Veteran be scheduled for a VA examination.  

It was requested that the examiner address the in-service treatment records showing complaints related to the Veteran's skin during his period of active service from July 1971 to July 1974 and his assertions that he continued to have symptoms during his service in the Republic of Vietnam and that the same symptoms persisted continuously since his discharge.  

The examiner was also requested to make "specific references to the Veteran's claims file, including . . . the Veteran' s lay assertions" and indicate whether it was at least as likely as not that any diagnosed skin disorder "was etiologically related to his presumed exposure to herbicides (Agent Orange) in Vietnam, or otherwise had its clinical onset during his active service." (Emphasis as in the original.)

The record reflects that the Veteran was afforded a VA examination in May 2010.  While the examiner noted the Veteran's complaints of a leg rash during service, the examination report did not contain the nexus opinion requested by the Board. 

In June 2011, a VA medical opinion was obtained from another VA examiner.  After reviewing the Veteran's claims folder the examiner indicated that the current dermatitis on the Veteran's lower extremities was not caused by or a result of herbicide exposure or skin conditions treated during active service.  It was explained that dermatitis was not one of the Agent Orange presumptive conditions and the Veteran's in-service skin conditions did not include dermatitis of his lower extremities, instead he was treated for sebaceous cysts on his back and athletes feet.  

While the June 2011 VA medical opinion indicates that the VA examiner reviewed the Veteran's claims folder, the examination report is unclear as to whether the examiner was aware of the in-service diagnosis of dermatitis of the back as she only referenced his in-service treatment for sebaceous cysts and athletes feet.  Moreover, the VA examiner made no reference to the Veteran's complaints of a skin disability developing during service and continuing to the present. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Because a VA examiner has not commented on the Veteran's claimed continuity of skin symptomatology, or the connection, if any, between the dermatitis of the back diagnosed during service and his currently diagnosed of dermatitis of the lower extremities, the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed cardiovascular disease and the relationship, if any, between the claimed cardiovascular disease and his service-connected PTSD and presumed in-service exposure to herbicides.  

The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed necessary should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that a current cardiovascular disease, to include artherosclerosis, coronary artery disease, and/or hypertension, had its clinical onset during service, is otherwise related to the Veteran's active duty service (to include his presumed in-service exposure to herbicides), or was caused or aggravated by the service-connected PTSD.  If the Veteran is found to have a cardiovascular disease that is aggravated by his PTSD, the examiner should quantify the approximate degree of aggravation. 

Complete rationale should be provided for all opinions expressed. 

2.  The RO should also schedule the Veteran for a VA skin examination to determine the current nature and likely etiology of the Veteran's claimed skin disorder. The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review. 

The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

Then, based on the results of the examination, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disorder that is etiologically related to his presumed exposure to herbicides (Agent Orange) in Vietnam, or otherwise had its clinical onset during his active service. 

In making this determination, the examiner is asked to address the in-service treatment records showing complaints related to the Veteran's skin during his period of active service from July 1971 to July 1974.  The examiner is also requested to comment on the Veteran's contention that he has experienced the same skin disability since service. 

Complete rationale should be provided for all opinions expressed.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should provide a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  In this capacity the Board notes that any SSOC should discuss the April 2011 VA medical opinion.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


